COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00333-CR
                             NO. 02-16-00334-CR


KERMIT ANTWOINE WOODS                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1430792D, 1429207D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Kermit Antwoine Woods attempts to appeal from his convictions and ten-

year concurrent sentences for felony driving while intoxicated and possession of

a controlled substance. See Tex. Health & Safety Code Ann. § 481.115(c) (West

2010); Tex. Penal Code Ann. §§ 49.04(a), 49.09(b) (West Supp. 2016).

Appellant entered a guilty plea in exchange for the State’s agreement

      1
      See Tex. R. App. P. 47.4.
to (1) waive the habitual offender paragraphs in both indictments and

(2) recommend a punishment of ten years’ confinement if appellant appeared on

the date set for sentencing having committed no new offenses.

      After appellant filed his notices of appeal, we notified him that the trial

court’s certifications of his right to appeal state that these are plea bargain cases

and that he has no right of appeal.       See Tex. R. App. P. 25.2(a)(2), 44.3.

Appellant’s counsel filed a timely response to our jurisdictional inquiry, arguing

that appellant had not agreed to the ten-year sentences but had only agreed that

the State could recommend ten years at sentencing.          However, the court of

criminal appeals has held that a similar agreement fit within the definition of a

“plea bargain” for purposes of rule 25.2(d), and we are bound by its holding. See

State v. Moore, 240 S.W.3d 248, 253 (Tex. Crim. App. 2007); cf. Jones v. State,

488 S.W.3d 801, 808 (Tex. Crim. App. 2016) (noting that even if agreement

between State and defendant does not fit definition of “plea bargain” in rule

25.2(a)(2), such an agreement can operate to validly waive the defendant’s right

of appeal in certain circumstances).




                                         2
      Because appellant’s response does not show grounds for continuing the

appeals, we dismiss them both. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                 /s/ Terrie Livingston

                                                 TERRIE LIVINGSTON
                                                 CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 27, 2016




                                       3